Citation Nr: 1536172	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-13 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1990 to May 1991, and had service in the Army Reserves with periods of active duty for training (ACDUTRA) from October 1979 to March 1980 and June 1985 to June 1986, and additional unverified periods of ACDUTRA and inactive duty for training (INACDUTRA). This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). In July 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The case was remanded in August 2014 for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2014 Board remand, the Board instructed the AOJ to perform an exhaustive search for the Veteran's Reserve service treatment records.  While the AOJ attempted to obtain these records from VA's Record Management Center (RMC) and the Veteran's Reserve unit in Alaska, it does not appear that the AOJ followed the development procedures outlined in the VA Adjudication Policy and Procedures Manual for obtaining the Veteran's Reserve service records.  Pursuant to the VA Adjudication Policy and Procedures Manual, M21-1MR, III.iii.2.B.3(c), the AOJ should submit a Personal Information Exchange System (PIES) request to address code 7 using request code RV1 (for a Reserve member).  The request should contain a period of service with a Reserve duty status.  See M21-1, Part III, Subpart iii, 2.B.3.c.

Thus, because there has not been substantial compliance with previous remand instructions with respect to the Veteran's claims of service connection for a skin disability, a remand to ensure compliance is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should submit a PIES request to address code 7 using request code RV1 (for a Reserve member).  The request must contain a period of service with a Reserve duty status.  See M21-1, Part III, Subpart iii, 2.B.3.c.  If no records are available, their unavailability and the scope of the search should be noted for the record. 

2.  The AOJ should secure for the record copies of the complete updated clinical records of all treatment the Veteran has received for her skin disability (not already associated with the record).  She must assist in this matter by identifying all providers. 

3.  After completing the above actions and any other development that may be indicated, the AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




